Name: Commission Regulation (EEC) No 2791/84 of 2 October 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 10 . 84 Official Journal of the European Communities No L 263/9 COMMISSION REGULATION (EEC) No 2791/84 of 2 October 1984 establishing unit values for - the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures ' for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1 01 2/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; ' Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 5 October 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 October 1984. For the Commission Karl Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 101 , 13 . 4 . 1984, p . 25 . No L 263/ 10 Official Journal of the European Communities 4. 10 . 84 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 . £ 1.10 07.01-131 07.01-15 J 07.01 A II New potatoes 1601 288,31 78,66 241,24 25,68 48241 88,73 20,95 1.12 ex 07.01-21 1 ex 07.01-22 | ex 07.01 B I Broccoli 4419 ' 795,78 217,13 665,87 70,89 133154 244,91 57,82 1.14 07.01-23 . 07.01 B II White cabbages and red cabbages 804 144,90 39,53 121,24 12,90 24246 44,59 10,52 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1630 293,50 80,08 245,59 26,14 49111 90,33 21,32 1.20 07.01-31 1 07.01-33 ] 07.01 D I Cabbage lettuce 5074 913,68 249,30 764,52 81,39 i 52 88 1 281,19 66,39 1.22 ex 07.01-36 ex 07.01 D II Endives 1469 263,40 71,68 220,61 23,40 44361 80,88 19,13 1.28 07.01-41 1 07.01-43 ) 07.01 F I Peas 17208 3092,76 853,58 2620,59 275,63 525760 961,77 222,27 1.30 07.01-451 07.01-471 07.01 F II Beans (of the species Phaseolus) 6853 1235,91 337,81 1 037,41 109,91 207294 381,40 88,90 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1620 290,60 79,38 243,84 25,85 48828 89,18 20,73 1.40 ex 07.01-54 ex 07.01 G II Carrots 1 840 151,46 41,41 127,12 13,48 25423 46,67 10,96 1.50 ex 07.01-59 ex 07.01 G IV Radishes 2741 492,12 134,23 411,78 43,75 83089 151,30 35,47 1.60 07.01-63 ex 07.01 H Onions (other than sets) 450 80,09 22,17 68,02 7,14 13773 24,98 5,88 1.70 07.01-67 ex 07.01 H Garlic 3545 630,30 174,52 535,32 56,25 108390 196,64 46,27 1.74 ex 07.01-68 ex 07.01 IJ Leeks 897 159,65 43,71 134,75 14,19 27018 49,30 11,27 1.80I 07.01 K Asparagus : I IlIlIII 1.80.1 ex 07.01-71I  green 20035 3561,88 986,24 3025,15 317,92 612521 1 111,23 261,51 1.80.2 ex 07.01-71  other 6529 1 172,23 320,15 982,70 104,48 197082 360,68 84,33 1.90 07.01-73 07.01 L Artichokes 4036 725,19 197,30 606,81 64,45 122225 222,52 52,45 ' 1.100 07.01-75 07.01-77 07.01 M Tomatoes 2504 445,30 123,30 378,20 39,74 76577 138,92 32,69 1.110 07.01-81 1 07.01-821 07.01 PI Cucumbers 2586 459,78 127,31 390,50 41,03 79067 143,44 33,75 1.112 07.01-85 07.01 Q II Chantarelles 35404 6294,21 1 742,80 5345,76 561,80 1082390 1 963,67 462,11 1.118 07.01-91 07.01 R Fennel 1752 314,71 85,84 263,33 27,98 53136 96,76 22,68 1.120 07.01-93 07.01 S Sweet peppers 3285 584,17 161,75 496, i 4 52,14 100457 182,24 . 42,88 1.130 07.01-97 07.01 T II Aubergines 2368 421,07 116,59 357,62 37,58 72409 131,36 30,91 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 2795 502,28 136,65 420,28 44,64 84656 154,12 36,32 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 1702 305,84 83,21 255,91 27,18 51546 93,84 22,12 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes , fresh , whole 1591 283,00 78,36 240,36 25,26 48 667 88,29 20,77 2.1.0 08.01-31 ex 08.01 B Bananas, fresh 2252 400,40 110,86 340,06 35,73 68 855 124,91 29,39 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 3014 533,71 147,70 450,27 47,65 89453 165,59 37,38 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 8316 1 478,52 409,38 1 255,72 131,96 254255 461,27 108,55 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 10508 1 868,13 517,26 1 586,63 .166,74 321 255 582,82 137,15 2.50 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16 J 08.02 A I Sweet oranges , fresh :  Sanguines and semi-sanguines 2066 372,05 101,51 311,31 33,14 62253 r 114,50 27,03 4. 10 . 84 Official Journal of the European Communities No L 263/ 11 Code NIMEXE code CCT heading' No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr . DM FF £ Irl Lit ¢ F1 ' £ 2.50.2 ' 08.02-03 08.02-07 08.02-13 08.02-17  Navels , Navelines, Navelates , Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, ' Ovalis , Trovita and Hamlins 3071 546,10 151,21 463,81 48,74 93912 170,37 40,09 2.50.3 2.60 08.02-05 08.02-09 08.02-15 08.02-19 ex 08.02 B  others Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2187 388,93 107,69 330,32 34,71 66883 121,34 28,55 2.60.1 08.02-29 ex 08.02 B 11  Monreales and satsumas 1093 196,90 54,06 165,83 17,52 33491 61,01 14,27 2.60.2 2.60.3 2.60.4 2.70 08.02-31 08.02.28 ' 08.02-34 1 08.02-37 J ex 08.02-50 ex 08.02 B II 08.02 B I ex 08.02 B II ex 08.02 C  Mandarins and wilkings  Clementines  Tangerines and others Lemons, fresh 3205 1962 3653 1828 576,05 353,57 649,46 325,08 158,98 96,94 179,82 . 90,01 488,11 297,45 551,59 276,10 51,34 31,42 57,96 29,01 97928 59827 1 1 1 684 55903 179,14 109,20 202,61 101,42 41,40 25,63 47,68 23,86 2.80 ex 08.02 D Grapefruit, fresh : . l 2.80.1 ex 08.02-70  white 2438 433,57 120,05 368,24 38,69 74560 135,26 31,83 2.80.2 ex 08.02-70 I-I  pink 2962 526,69 145,83 447,33 47,01 90574 164,31 38,66 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 6983 1241,57 343,77 1 054,48 110,81 213508 387,34 91,15 2.90 2.95 2.100 2.110 08.04-11 08.04-19 08.04-23 08.05-50 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 08.04 A I 08.05 C 08.06 A II 08.06 B II Table grapes Chestnuts Apples Pears 2512 3193 1643 1523 446,65 566,65 292,22 270,77 123,67 156,35 80,91 74,97 379,34 477,79 248,19 229,97 39,86 50,45 26,08 24,16 76808 94722 50253 46563 139,34 175,75 91,16 84,47 32,79 39,56 21,45 19,88 2.120 08.07-10 08.07 A Apricots 1967 354,35 ' 97,29 298,45 31,53 60273 109,79 25,69 2.130 ex 08.07-32 ex 08.07 B Peaches 2712 489,11 133,68 410,56 43,49 82037 150,94 35,18 2.140 ex 08.07-32 ex 08.07 B Nectarines 4025 723,45 199,67 613,00 64,47 122984 224,97 51,99 2.150 08.07-51 1 08.07-55 | 08.07 C Cherries / 2803 504,88 137,76 422,46 44,97 84480 155,38 36,68 2.160 2.170 2.175 08.07-71 ] 08.07-75 | 08.08-11 1 08.08-15 J 08.08-35 08.07 D 08.08 A 08.08 C Plums Strawberries Fruit of the species Vaccinium myrtillus 2682 4512 3329 476,90 810,15 591,82 132,04 221,27 163,87 405,04 679,17 502,64 42,56 72,21 52,82 82011 136208 101773 148,78 249,27 184,63 35,01 58,28 43,45 2.180 08.09-11 ex 08.09 Water melons 247 44,02 12,19 37,39 3,92 7570 13,73 3,23 2.190 ex 08.09 Melons (other than water melons : \ 2.190.1 ex 08.09-19  elongated 836 148,74 41,18 126,32 13,27 25578 46,40 10,92 2.190.2 ex 08.09-19Il  other 3 878 689,50 190,91 585,60 61,54 118571 215,11 50,62 2.195 ex 08.09-90 ex 08.09 Pomegranates 5896 1 048,29 290,26 890,33 93,56 180271 327,04 76,96 2.200 ex 08.09-90 ex 08.09 Kiwis 11472 2039,59 564,74 1 732,25 182,04 350740 636,31 149,74 2.202 ex 08.09-90 ex 08.09 Khakis 15089 2710,84 737,54 2268,30 240,93 456889 831,81 196,06 2.203 ex 08.09-90 ex 08.09 Lychees 19624 3 535,23 970,70 2977,52 314,63 601 320 1 095,40 256,32